DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1, 19, 22-23 are currently pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/19/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1 and 19, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al (PG pub 20160005905) and Kobamoto et al (PG pub PG Pub 20140338719).

Regarding claim 1, Jang et al teaches a PV module comprising:
a conductive region on or at the semiconductor substrate [fig 1]; and an electrode electrically connected to the conductive region, wherein the electrode comprises a plurality of finger lines 1131 formed in a first direction and parallel to each other, and a bus bar  electrically connected to the plurality of finger lines and formed in a second direction crossing the first direction, the bus bar comprises a plurality of pad  portions positioned in the second direction [fig 36]
 the plurality of pad portions comprise  a first outer pad positioned at a 
the plurality of inner pads are divided into a first group positioned adjacent to the
first outer pad and having a first pitch, a second group positioned adjacent to the second outerpad and having the first pitch, and a third group positioned between the first group and the second group and having a second pitch greater than the first pitch [fig 36 see drawing below]
the plurality of inner pads  comprise a plurality of first pads positioned in the first group and the second group respectively, and a plurality of second pads positioned in the second  group [fig 36]
a number of the plurality of finger lines disposed between neighboring two first pads  is smaller than a number of the plurality of finger lines disposed between neighboring two second pads in the second direction [fig 36]
neighboring two first pads among the plurality of the first pad have a third pitch and neighboring two second pads among the plurality of second pads have a fourth pitch greater than the third pitch.
At least one of the plurality of finger lines is disposed between neighboring two inner pads of the plurality of inner pad [fig 36].


    PNG
    media_image1.png
    916
    852
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    881
    852
    media_image2.png
    Greyscale


    PNG
    media_image2.png
    881
    852
    media_image2.png
    Greyscale



 Jang et al teaches the claimed limitation, but modified Jang et al does not teach the area of the first or second outer pad being greater than that of the inner pads.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the size of the first and second outer pads of Jang et al to be greater than the plurality of inner pads and all inner pads have the same area since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955).
Jang et al teaches the claimed limitation, but Jang et al does not teach a length of the at least one first outerpad in the second direction is longer than a length of the at least first and second pad in the second direction.
Jang et al teaches the length of the first or second outer pad being longer than that of the plurality of first and second pads [fig 40].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the length of the first and second outer pads of Jang et al to be greater than that of the plurality of inner pads since  such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955).
	Modified Jang et al teaches the claimed limitation as set forth above, but modified Jang et al does not teach each of the first and second outer pads is respectively spaced apart from the first group and the second group at a third pitch greater than the first pitch


    PNG
    media_image3.png
    610
    843
    media_image3.png
    Greyscale



It would have been obvious to one of ordinary skill in the art at the time the invention was filed to arrange the first and second outer pads of Jang et al such that each of the first and second outer pads is respectively spaced apart from the first group and the second group at a third pitch greater than the first pitch as taught by Kobamoto since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007) 


Regarding claim 19, Kim et al teach PV panel comprising:
a plurality of solar cells comprising at least a first solar cell and a second solar cell adjacent to each other [fig 1]; and
a plurality of leads 125 connecting the first solar cell and the second solar cell, and each lead having a rounded portion [fig  30 36],
wherein each of the plurality of solar cells comprises a semiconductor substrate, a conductive region on or at the semiconductor substrate, and an electrode electrically connected to the conductive region [fig 29-32],
wherein the electrode comprises a plurality of finger lines 1131 formed in a first direction and parallel to each other, and a bus bar electrically connected to the plurality of finger lines and formed in a second direction crossing the first direction [fig  36],
wherein the bus bar comprises a line portion 1133 extending in the second direction and a plurality of pad 140, 141’ portions spaced apart from each other and having a width greater than a width of the line portion [fig 36]
 the plurality of pad portions comprise  a first outer pad positioned at a 
the plurality of inner pads are divided into a first group positioned adjacent to the
first outer pad and having a first pitch, a second group positioned adjacent to the second outerpad and having the first pitch, and a third group positioned between the first group and the second group and having a second pitch greater than the first pitch [fig 36 see drawing below]
The number of plurality of leads in the first direction is within 6-36 [fig 29]
A width of each of the plurality of leads is in a range of 250micron to 500 micron [para 338].
A width of the line portion is smaller than the width of the plurality of leads [para 331] and a width of each of the plurality of pad portions is greater than that of each of the plurality of leads [fig 26].
the plurality of inner pads  comprise a plurality of first pads positioned in the first group and the second group respectively, and a plurality of second pads positioned in the second  group [fig 36]
a number of the plurality of finger lines disposed between neighboring two first pads  is smaller than a number of the plurality of finger lines disposed between neighboring two second pads in the second direction [fig 36]
Neighboring two first pads among the plurality of the first pad have a third pitch and neighboring two second pads among the plurality of second pads have a fourth pitch greater than the third pitch.
At least one of the plurality of finger lines is disposed between neighboring two inner pads of the plurality of inner pad [fig 36].


Modified Jang et al teaches the claimed limitation, but modified Jang et al does not teach the area of the first or second outer pad being greater than that of the inner pads.
Jang et al teaches the area of the first or second outer pad being greater than that of the inner pads and all the area of the inner pads are the same [fig 40].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the size of the first and second outer pads of Jang et al to be greater than the plurality of inner pads and all inner pads have the same area since  such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955).
Jang et al teaches the claimed limitation, but Jang et al does not teach a length of the at least one first outerpad in the second direction is longer than a length of the at least first and second pad in the second direction.
Jang et al teaches the length of the first or second outer pad being longer than that of the plurality of first and second pads in second direction [fig 40].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the length of the first and second outer pads of Jang et al to be greater than that of the plurality of inner pads since  such modification would have involved a mere change in 

    PNG
    media_image1.png
    916
    852
    media_image1.png
    Greyscale



Kobamoto et al teaches a PV module comprising each of the first and second outer pads is respectively spaced apart from the first group and the second group at a third pitch greater than the first pitch [fig 11A see drawing below].

    PNG
    media_image3.png
    610
    843
    media_image3.png
    Greyscale



It would have been obvious to one of ordinary skill in the art at the time the invention was filed to arrange the first and second outer pads of Jang et al such that each of the first and second outer pads is respectively spaced apart from the first group and the second group at a 
Regarding claim 22-23, modified Jang et al teaches the claimed limitation, but  modified Jang et al does not all of lengths of the first and second outer pad, the plurality of first and second pads in the first direction is the same
Jang et al teaches all of lengths of the first and second outer pad, the plurality of first and second pads in the first direction is the same [fig 46].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify not all of lengths of the first and second outer pad, the plurality of first and second pads in the first direction being the same such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955).


Response to Arguments
Applicant's arguments filed 03/19/2021 have been fully considered but they are not persuasive. The applicant argues in substance:

Regarding to argument that Jang discloses that at least one finger is not located between the inner pads where the claim require at least one of plurality of finger lines is disposed between the inner pads, it is found not persuasive. Jang discloses at least one of plurality of finger lines is disposed between the inner pads (see drawing below).

    PNG
    media_image2.png
    881
    852
    media_image2.png
    Greyscale

Conclusion




 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UYEN M TRAN/Primary Examiner, Art Unit 1726